Citation Nr: 0844635	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-35 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a headache 
disorder, to include as secondary to post-traumatic stress 
disorder.  

3.  Entitlement to service connection for a seizure disorder, 
to include as secondary to post-traumatic stress disorder.  

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in June 2004 and February 2006 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Chicago, 
Illinois in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from December 
1967 to July 1970, appealed those decisions to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant's appeal was remanded in April 2008 for the 
purpose of scheduling a BVA hearing. April 2008 BVA decision.  
The appellant then testified at a personal hearing conducted 
at the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims of 
entitlement to service connection for (1) a headache 
disorder, (2) a seizure disorder and (3) hypertension is 
necessary.  As such, those issues are addressed in the REMAND 
portion of this decision; and are hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the appellant if further action is 
required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for post-traumatic stress disorder has 
been obtained.

2.  Competent medical evidence of record indicates that the 
appellant has a current diagnosis of post-traumatic stress 
disorder that is related to a verified stressor event 
consisting of a personal assault in service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2008).

In this case, a letter dated in December 2003 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for post-traumatic stress 
disorder ("PTSD"), the appellant cannot be prejudiced by 
any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA (as it pertains to 
his PTSD service connection claim) and will proceed to the 
merits of the issue.  

B.  Service connection for PTSD

In the current appeal, the appellant contends that he has 
developed PTSD due to, among other things, a personal assault 
he alleges occurred during service. January 2004 and 
September 2006 statements in support of claim; August 2008 
BVA hearing transcript.  Specifically, the appellant 
testified that while stationed in Vietnam in 1969 and 1970, 
he was walking at night through a motor pool area when he was 
attacked by several African American soldiers. August 2008 
BVA hearing transcript, p. 4.  He reports that he was beaten 
unconscious during the attack; and that when he awoke, it was 
raining and he had to crawl to find assistance.  He 
essentially states that after being found and taken to the 
hospital, he was kept overnight due to the severity of his 
injuries that included a bruised face and shattered noise. 
Id.; January 2004 statement in support of claim.  He reports 
that after the attack, he found himself angry, upset and 
explosive. Id., p. 5.  Thereafter, he states that he was 
treated for anxiety and depression in the 1970's, 1980's and 
1990's, symptomatology he now believes was related to a 
diagnosis of PTSD. January 2004 and September 2006 statements 
in support of claim.  

Having carefully considered the appellant's PTSD claim in 
light of the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence of 
record is in relative equipoise and that reasonable doubt 
should be resolved in favor of the appellant.  As such, the 
Board finds that the appellant's appeal in regards to this 
issue should be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three elements, service 
connection must generally be denied.

In this case, the appellant's claim of entitlement to service 
connection for PTSD was denied by the RO on the basis that 
the evidence of record failed to reveal that the appellant 
had a confirmed diagnosis of PTSD. June 2004 rating decision.  
At that time, the medical evidence consisted of the 
appellant's service medical records and several VA 
examination reports pertaining to various disorders.  Of 
particular interest to this appeal is a January 2004 PTSD 
examination in which the appellant was found not to meet the 
diagnostic criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders ("DSM- IV") for a diagnosis of PTSD.  During that 
examination, the appellant reported that his most stressful 
time was "day by day war aggravation."  However, in 
discussing his experiences in service, the appellant also 
reported that a very severe, traumatic thing that happened to 
him was that he was beaten by either one or two African 
American soldiers, who he felt had the intention to kill him.  
In finding that the appellant did not meet the diagnostic 
criteria of DSM-IV for PTSD, the examiner stated that the 
appellant did not talk much about "significant trauma in 
Vietnam and is not fixating on that.  He is upset about what 
happened to him by being beaten by [  ] African American 
soldier.  He mainly focused on depression symptoms at this 
time."  As such, the examiner diagnosed the appellant with 
major depressive disorder. January 2004 VA examination 
report, pgs. 3, 6.     

Subsequent to the issuance of the June 2004 rating decision, 
additional evidence was associated with the claims file 
consisting of private medical records, VA medical records and 
two letters from the appellant's treatment providers dated in 
March 2008 and May 2008. See private medical records dated 
from May 1980 to October 1990; VA medical records dated from 
February 2002 to April 2007; March 2008 letter from the 
appellant's VA treating psychiatrist and May 2008 letter from 
the Vet Center.  A review of the appellant's post-service 
medical records dated prior to April 2007 reveals only 
references to a diagnosis of depression, not PTSD.  However, 
subsequent to that time, it appears the appellant began 
therapy (both individual sessions and group sessions) for 
PTSD at a VA Medical Center and the Vet Center in Chicago and 
was diagnosed with PTSD.  Specifically, the Board observes 
that in a letter dated in March 2008 prepared by the 
appellant's VA treating psychiatrist in support of his claim 
for PTSD, the appellant was essentially diagnosed with PTSD 
based upon symptomatology that included intrusive thoughts, 
nightmares, heavy drinking to cope with anxiety, violence 
against others, fatigue and irritability since his tour in 
Vietnam. March 2008 letter from VA psychiatrist.  In terms of 
trauma associated with the appellant's symptomatology, the 
treating psychiatrist indicated that the appellant told her 
of being physically assaulted by fellow soldiers in addition 
to combat experiences; and implicitly related her diagnosis 
of PTSD to this trauma. Id.  According to the May 2008 letter 
from the Vet Center, the appellant was also found to meet the 
diagnostic criteria for PTSD. May 2008 letter from the Vet. 
Center.     

After reviewing the above-referenced medical evidence in 
conjunction with the other evidence of record, the Board 
finds that the more persuasive evidence at this point in time 
indicates that the appellant's current diagnosis is one of 
PTSD rather than a depressive disorder.  Although the January 
2004 medical opinion was obtained exclusively for the purpose 
of determining if the appellant's symptomatology rose to the 
level of a diagnosis of PTSD, the Board finds it to be less 
persuasive than the evidence reflecting a diagnosis of PTSD 
in light of the fact that even though the examiner did not 
diagnose the appellant with PTSD, he appears to acknowledge 
that the appellant's primary stressor event and focus of 
trauma in service was the alleged assault that occurred in 
Vietnam.  A review of the appellant's personnel records 
reveal that the appellant served in Vietnam from July 1969 to 
July 1970; and his service medical records reflect that he 
was treated for multiple abrasions and lacerations to the 
head and face incurred during an alleged assault in June 
1970.  Although the appellant's service records do not 
document the severity of the June 1970 assault as reported by 
the appellant, such is not necessary to conclude that an 
assault actually occurred or that the appellant experienced 
certain difficulties thereafter. Service personnel records 
and service medical records; see also Complaint for Divorce 
(record documents complaints of domestic violence occurring 
in 1971).    

Thus, even though the January 2004 VA examiner found that the 
appellant's symptomatology did not meet the diagnostic 
criteria for a diagnosis of PTSD at the time of examination, 
two different medical providers have since opined based upon 
the same purported stressor event that the criteria has been 
met.  After considering all of the evidence, the Board finds 
the March 2008 letter from the appellant's VA treating 
psychiatrist and the May 2008 letter from the Vet. Center to 
be as equally as persuasive as the January 2004 examination 
report.  As such, the Board finds that reasonable doubt 
should be resolved in the appellant's favor in terms of his 
current medical diagnosis; and that the first element 
required to establish service connection for PTSD has been 
met.  Since the March 2008 VA psychiatric assessment also 
essentially provides a medical link between the appellant's 
diagnosis of PTSD and the assault documented in the service 
medical records, the second and third elements necessary to 
establish service connection have also been met.  

Therefore, the Board finds that all three elements required 
to establish service connection for PTSD have been met in 
this case; and the appeal is hereby granted.  For the reasons 
discussed above, reasonable doubt has been resolved in favor 
of the appellant in regards to this issue.  


ORDER


Service connection for post-traumatic stress disorder is 
granted.

REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
(1) a headaches disorder, (2) a seizure disorder and (3) 
hypertension discloses a need for further development prior 
to final appellate review.  

In this regard, the appellant contends that he is entitled to 
service connection for headaches and seizures on the basis 
that he developed these conditions secondary to his (now) 
service-connected PTSD.  At the time the RO evaluated and 
denied these claims in the June 2004 rating decision on 
appeal, service connection had not been granted for PTSD.  
Since the Board has granted service connection for PTSD in 
this appeal, it finds that a remand of these claims is 
warranted in order for the appellant to be afforded a VA 
examination to determine the nature and etiology of any 
headache or seizure disorder that may be present and a 
medical opinion as to whether any diagnosed headache disorder 
or seizure disorder is at least as likely as not related to 
the appellant's period of service or to his service-connected 
PTSD. See 38 C.F.R. § 3.310 (service connection may also be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury); Allen 
v. Brown, 7 Vet. App. 439, 446 (1995).  

In addition to the foregoing, the Board observes that the 
appellant is service-connected for diabetes mellitus and 
coronary artery disease. See rating decisions dated in 
September 2001 and February 2006.  While the appellant was 
afforded a VA examination in terms of his hypertension claim 
in February 2006, the medical opinion contained in this 
examination report pertains exclusively to the issue of 
whether the appellant's currently diagnosed hypertension is 
related to or aggravated by his service-connected diabetes 
mellitus. February 2006 VA examination report; February 2006 
rating decision.  As the appellant has recently clarified his 
claim in terms of the fact that he seeks service connection 
for hypertension on the basis that is has developed secondary 
to his coronary artery disease (August 2008 BVA hearing 
transcript, p. 10), the Board finds that an addendum VA 
medical opinion is necessary regarding his claim.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  The RO should contact the appellant 
for the purpose of obtaining and 
associating any outstanding VA and/or 
private medical records pertaining to 
the appellant's claims of entitlement to 
service connection for a headache 
disorder, a seizure disorder, and 
hypertension.

3.  The RO should schedule the appellant 
for a VA examination with an 
appropriately qualified medical provider 
in order to determine whether the 
appellant currently has a diagnosed 
headache disorder and/or seizure 
disorder; and if so, whether these 
disorders are at least as likely as not 
(a) related 
to an incident or injury that occurred 
during the appellant's period of active 
service, (b) are proximately due to or a 
result of the appellant's service-
connected PTSD disability, or (c) have 
been aggravated by the appellant's 
service-connected PTSD.  In addressing 
the question of aggravation, the 
examiner should be informed that 
temporary or intermittent flare-ups of 
an injury or disease are not sufficient 
to be considered "aggravation" unless 
the underlying condition, in contrast 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  The claims file 
must be made available to the examiner 
for review and the examination report 
should reflect that such review is 
accomplished.  

4.  In addition to the foregoing, the 
appellant's claims file should be 
returned to the February 2006 VA 
examiner who evaluated the appellant in 
relationship to his claim of entitlement 
to service connection for hypertension 
(or, if unavailable, to another 
qualified examiner) for the purpose of 
obtaining an addendum medical opinion 
that addresses the issue of whether the 
appellant's currently diagnosed 
hypertension is at least as likely as 
not proximately due to or a result of 
the appellant's service-connected 
coronary artery disease disability or 
been aggravated by the appellant's 
service-connected coronary artery 
disease.  In addressing the question of 
aggravation, the examiner should be 
informed that temporary or intermittent 
flare-ups of an injury or disease are 
not sufficient to be considered 
"aggravation" unless the underlying 
condition, in contrast with symptoms, 
has worsened.  If aggravation is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


